Citation Nr: 1753557	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Saint Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disorder (low back disability), and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for major depression, and if so, whether service connection is warranted.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, a sleep disorder, and posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1977, from February 1990 to June 1990, and from December 1990 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in May 2017.  However, in correspondence dated in April 2017, the Veteran cancelled his hearing request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

The Board notes that the RO considered the Veteran's psychiatric disability claims as two separate claims: entitlement to service connection for PTSD and entitlement to service connection for major depression (originally claimed as a nervous condition).  In addition, the Veteran has characterized his sleep disorder as insomnia due to nightmares and intrusive thoughts, rather than a physical disability, and as such, it is appropriate to consider the sleep disorder as a psychiatric manifestation.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as reflected on the title page, the Board has recharacterized those issues on appeal as a single issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, a sleep disorder, and PTSD.   

The issues of entitlement to service connection for a low back disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran has a current hearing loss disability that was caused or aggravated by military service.

2.  A December 1983 Board decision denied the Veteran's claim for entitlement to service connection for a low back disability; the Veteran did not appeal that decision and no new and material evidence was submitted within one year of the decision.

3.  Evidence received since the December 1983 Board decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the Veteran's service connection claim.

4.  An April 1999 Board decision denied the Veteran's claim for entitlement to service connection for major depression; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the decision.

5.  Evidence received since the April 1999 Board decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the Veteran's service connection claim.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
2.  The December 1983 Board decision denying service connection for a low back disability is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  The April 1999 Board decision denying service connection for depression is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection - Hearing Loss

The Veteran filed a claim for bilateral hearing loss in December 2012 and has asserted that a current hearing loss disability exists as a result of his military service.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served ninety days or more of active service, and a chronic disability such as sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

For the purpose of applying the laws administered by VA for hearing loss claims, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence is against a finding that the Veteran has a current hearing loss disability for service connection purposes.  

In-service audiological examinations upon entrance and separation yielded bilateral hearing within normal limits for VA compensation purposes.  Treatment records dated outside of the Veteran's periods of active service do not contain complaints or treatment of hearing loss.  A December 2000 private treatment record notes the Veteran reporting no loss of hearing.  While a January 2005 VA preventive health intake record notes the Veteran reporting that he was "hard of hearing," in an additional VA treatment record dated later that same month the Veteran reported no hearing difficulty, including tinnitus.  Moreover, a March 2011 private treatment record - less than one year prior to the filing of his claim for service connection - also notes the Veteran as reporting no hearing difficulties.

While no post-service audiological evaluation is of record, a VA examiner's opinion as to the possibility of hearing loss was provided in February 2014.  Upon review of the Veteran's claims file and service treatment records, including entrance and service examinations, the examiner opined that, since the Veteran's hearing was normal on discharge and there was no permanent threshold shift greater than normal measurement variability during the course of the Veteran's military service, there was no basis on which to conclude that any current hearing loss disability could be causally related to his service.

The Board also notes, importantly, that the record contains a February 2014 statement from the Veteran acknowledging that he believed any hearing difficulties he was experiencing were simply due to wax in his ears, rather than in-service acoustic trauma.

A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The risk factor of in-service acoustic trauma is not germane in the absence of any resulting disability.  

The Board recognizes that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing acoustic trauma in service that resulted in bilateral hearing loss.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).
  
Therefore, as the preponderance of the evidence is against a finding of bilateral hearing loss, service connection is not warranted.   
 

II.  New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Low Back Disability

The RO denied the Veteran's claim for service connection for a low back disability in a March 1982 rating decision, finding the Veteran's complaints of back pain during his first period of active service were only acute and transitory in nature.  The decision was subsequently upheld by the Board the following December 1983.  The Veteran did not appeal the December 1983 Board decision or submit material evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

While a January 2010 rating decision denied the Veteran's claim to reopen his low back disability appeal on a determination that the evidence was silent for any complaints, treatment, or a diagnosis of a back condition, the Board finds that the evidence received since its previous December 1983 decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  Specifically, this evidence includes service treatment records from the Veteran's additional two periods of active service, including records noting the Veteran continuing to complain of low back pain during service in early 1991.  In addition, more recent VA treatment records note a history of chronic low back pain, with July 2013 diagnostic testing indicating degenerative disc disease.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses the question of whether the Veteran has a current low back disability that was caused or aggravated by service, and therefore addresses the reasons for the previous denial.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for a low back disability is reopened.

Depression

The RO denied the Veteran's claim for service connection for major depression in a January 1996 rating decision, finding insufficient evidence to establish that the disability was related to the Veteran's military service.  The decision was upheld by the Board in April 1999, finding the Veteran's isolated episodes of depression prior to and during active service did not constitute an acquired psychiatric disorder related to an in-service event or occurrence, nor was there evidence showing his depression was aggravated by service.  The Veteran did not appeal the April 1999 Board decision or submit material evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

The evidence received since the April 1999 Board decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  Specifically, this evidence includes numerous VA medical records indicating treatment through the present day for symptoms of various additional psychiatric disorders, including, adjustment disorder, bipolar affective disorder, alcohol use disorder, and PTSD.  The evidence received also contains a February 2014 VA PTSD examination and various lay assertions regarding in-service stressors.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses whether the Veteran has an acquired psychiatric disorder that is related to his military service, and therefore addresses the reasons for the previous denial.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for major depression is reopened.  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole, and the Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus, evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the Veteran's claims for service connection for a low back disability and an acquired psychiatric disorder can be addressed.


ORDER

Entitlement to service connection for hearing loss is denied.

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for major depression is reopened, and to this extent only, the appeal is granted.





REMAND

The service connection claim for a low back disability is now reopened, and for the reasons expressed below, the Board finds that remand is necessary to obtain an additional VA examination and medical opinion as to the etiology of the Veteran's chronic low back pain.

In the present case, the RO denied service connection for a low back disability in March 1982.  At the time of the March 1982 rating decision, the record included the Veterans service treatment records for his first period of active service from June 1974 to April 1977, various post-active service medical treatment records, and a VA examination dated January 1982.  Treatment records document that his first problems with his back began in 1975 and 1976.  Additional treatment records dated after service in 1979 and 1980 show multiple complaints of continued back pain.  However, a VA examination dated January 1982 was inconclusive as to the etiology of the Veteran's chronic low back pain.  

The evidence that has been added to the record since the March 1982 rating decision includes, in relevant part, service treatment records for the Veteran's additional periods of active service from February 1990 to June 1990 and from December 1990 to April 1991, as well as medical evidence documenting a continued low back disability.  Of particular note are service treatment records indicating complaints of low back pain in May 1990 and January 1991, a February 1991 X-ray showing a herniated disc, and an MRI in July 2013 indicating a diagnosis of degenerative disc disease.

Given the newly obtained evidence, a remand is necessary to afford the Veteran with a new VA examination to assess the nature and etiology of his low back disability.

In addition, to date, there has been no opinion discussing whether the Veteran's low back disability, which was noted prior to his periods of active duty from 1990 to 1991, was aggravated therein.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

Accordingly, a VA examiner must also discuss whether the Veteran's degenerative disc disease was aggravated beyond its natural progression in service.

Acquired Psychiatric Disorder

As the service connection claim for depression is now reopened, as noted in the Introduction it has been combined and recategorized with the Veteran's claims for a sleep disorder and PTSD.  For the reasons that follow, the Board finds that remand is also necessary to obtain an additional VA examination and medical opinion as to the etiology of the Veteran's acquired psychiatric disorder.

The Veteran underwent a VA examination for his depression claim in September 1995.  The Veteran reported that his Reserve unit was activated in December 1990 and subsequently shipped to Kuwait, where he assisted in providing medical treatment to causalities prior to their evacuation.  Upon returning from Kuwait, the Veteran stated that he was suffering from sleep-related problems and a loss of energy.  He also provided a history of having previously been treated in 1981 and 1982 for depression, and again in 1986 and 1987.  The diagnosis was major depression.  While the examiner noted that the Veteran's stressors at the time were mainly financial and marital problems, no opinion was provided as to whether the Veteran's depression was in any way related to or aggravated by service.

The RO denied entitlement to service connection for depression in a January 1996 rating decision on a determination that there was no service history of a chronic acquired psychiatric disorder.  The Board remanded the Veteran's claim the following March 1998 to obtain additional service and reserve records, which were received subsequent to the remand.  In its December 1998 decision upholding the RO's determination, the Board noted a May 1990 report of depression outside of a period of active duty, as well as a February 1991 active service record noting the Veteran was prescribed Prozac as treatment for depression.  
The Board held that, while the findings supported a diagnosis of depression, the record was absent any clear etiology between his depression and any in-service event or occurrence, finding the Veteran's episodes of depression both before and during service to be isolated and not chronic. 

However, service treatment records retrieved since the Boards December 1998 decision - specifically a DD Form 214 -indicate that the Veteran's May 1990 report of depression was during an additional period of active service from February 1990 to June 1990. 

Thus, as the record now reflects additional complaints of depression during active service, and as the September 1995 VA examination is absent these facts or any etiological opinion, the Board finds that a new VA examination and opinion as to the etiology of any acquired psychiatric disorder should be afforded to the Veteran. 

The Board also notes that the record contains various VA treatment records indicating ongoing treatment for numerous psychiatric disorders, including depression, bipolar affective disorder, alcohol dependency, and insomnia.  As such, the etiology of any and all diagnosed psychiatric disorders must be addressed upon VA examination.  In addition, although a February 2014 VA PTSD examination did not diagnose the Veteran with PTSD, more recent VA treatment records do note combat-related PTSD.  It is unclear as to whether these records reflect a true PTSD diagnosis or are merely based on the Veteran's lay assertions.

Thus, an additional VA examination should be afforded to the Veteran so that a proper etiological opinion to any and all psychiatric disorders can be provided.

The Board recognizes that the Veteran has asserted combat exposure in Southwest Asia, particularly in Kuwait between January 15, 1991 and April 18, 1991, including in his initial statement support of his claim for service connection for PTSD in September 2013.  However, the Veteran's service records are absent any indication that the Veteran served in Southwest Asia.  The evidence instead suggests the Veteran was, in fact, stationed in Puerto Rico.  Of particular note is a service treatment record dated February 1991 showing the Veteran complaining of low back pain in Camp Santiago, Puerto Rico.  The evidence also suggests that the Veteran was transferred from Puerto Rico back to Jacksonville, Florida in April 1991.  As such, the Board encourages the Veteran to produce any additional service personnel records in his possession that would indicate service in Southwest Asia for the purposes of detailing the etiology of any acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the nature and etiology of any current low back disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. After a review of the evidence of record, the examiner should address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disability (i) began in service, was caused by service, or is otherwise related to service, and if not, (ii) was permanently aggravated beyond its normal progression during any of the Veteran's periods of active duty.  

The examiner's attention is directed to service treatment records indicating low back pain in 1990 and 1991, the Veteran's continued complaints of low back pain since, and the July 2013 diagnosis of degenerative disc disease.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, but that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  A complete rationale for any opinion expressed - to include citation to specific medical documents and clinical findings - must be included in the report.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include depression, bipolar disorder, alcohol dependence disorder, a sleep disorder, and PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

The examiner should list all psychiatric disorders present.  If a trauma and stressor-related disorder such as PTSD is diagnosed, the examiner should list all traumatic and stressful events contributing to such disorder.

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder (i) began in service, was caused by service, or is otherwise related to service, and if not, (ii) was permanently aggravated beyond its normal progression during any of the Veteran's periods of active duty.    

The examiner's attention is directed to the Veteran's complaints of depression during his two periods of active service between February 1990 and April 1991.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, but that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

A complete rationale for any opinion expressed - to include citation to specific medical documents and clinical findings - must be included in the report.

4.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


